DETAILED ACTION
This action is responsive to the Application filed 3/16/2020.
Accordingly, claims 1-7 are submitted for prosecution on merits.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 To provide a measure of grammatical conformity to the syntax of the subject matter deemed allowable by the prosecution, the application has been amended as follows.
In the CLAIMS:
	Claim 1: (Currently Amended, li. 1-7)

A method for planting vegetables on Internet rental land, which is characterized by comprising the following steps:
acquiring land information of a land renting owner; wherein 
the area specification of the land rented by the land renting owner is specified, and a remotely controllable vegetable planting tool is required to be installed on the land with the specified area specification; …

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
A method for planting vegetables on Internet rental land, which is characterized by comprising the following steps:
(i) acquiring land information of a land renting owner; 
wherein the area specification of the land rented by the land renting owner is specified, and a remotely controllable vegetable planting tool is required to be installed on the land with the specified area specification;
(ii) acquiring information that a tenant rents land to remotely plant vegetables; 
sending confirmation information to the tenant, collecting money required by the tenant,
and dividing the collected money into corresponding land renters. according to an agreement manner;
(iii) controlling the vegetable planting tool to carry out corresponding vegetable planting operation on the land selected by the tenant according to the vegetable planting information sent by the tenant, 
wherein the vegetable planting operation comprises sowing, watering, fertilizing, deinsectization and vegetable collection;
(iv) acquiring the information that the tenant sends the vegetables which the tenant appoints to collect, and sending the vegetables of the tenant to an appointed place according to the information.

(As recited in claim 1)
Zhu, CN 104914811, “A Network Rental System” (translation), 04-06-2018, 10 pgs (herein Zhu), discloses an online planting platform connecting net renting network to farm management by tenant or sub-tenant, according to which breeding and planting can be made via online communication, using provision of planting farm (farm management extension) operable as unit to collect planting conditions from monitoring terminal (e.g. image of a camera a mobile tenant), the conditions specifying soil, temperature, humidity, illumination characteristics, water quality, oxygen content of the breeding water or aquaculture unit in the sense that the monitoring terminal can network online automatic control and manual activation of processing equipment related to seedling of grain crops or vegetable, fruits by the corresponding unit provided via the farm extension wireless paradigm.  Zhu’s provision of a monitoring terminal operative upon receipt of tenant conditions so to network automatic control for operations on controlling, seedling of grain crops or vegetable, fruits as a cost-effective means to growing by city dwellers fails to teach accommodating a land tenant with remotely controllable vegetable planting tool - as in (i) -  which is to be installed on the land according to user agreement, acquiring information that the tenant sends the vegetables which the tenant appoints to collect, and sending the vegetables of the tenant to an appointed place according to the information, - as in (iv) - and controlling the vegetable planting tool – as in (iii) - to carry out corresponding vegetable planting operation - comprising sowing, watering, fertilizing, deinsectization and vegetable collection  - on the land selected by the tenant according to the vegetable planting information sent by the tenant
Cheng, CN 109377311, “A Farm Sharing Method and Server” (translation), 02-22-2019, pp. 1-7 (herein Cheng), discloses a land-leasing service using video type advertisement and preset rules to match a corresponding land for an user including receiving instructions from the user intelligent terminal, and in accordance with the user delegation, returning information such as land position, size etc. or growth condition for a specified crop as feedback that satisfy the user self-pleasure (life-enriching) in realizing planting of crops, vegetables or fruit, whereby the user can provide payment via the App; where using a share cloud platform, the user receives video depiction of land crop condition or informative display, scenario on how to plant, pick crop.  
The cloud-based rental service operative via a mobile app to advertise land and provide video on growth condition and operations on how to grow and pick plant, vegetable in accordance to user specification fails to teach service that performs dividing the collected money into corresponding land renters. according to an agreement manner – as in (ii); where the service  accommodates a user (land tenant) with remotely controllable vegetable planting tool – as in (i) -  which is to be installed on the land according to user agreement, including acquiring information that the tenant sends the vegetables which the tenant appoints to collect, and sending the vegetables of the tenant to an appointed place according to the information, - as in (iv) - and controlling the vegetable planting tool – as in (iii) - to carry out corresponding vegetable planting operation - comprising sowing, watering, fertilizing, deinsectization and vegetable collection  - on the land selected by the tenant according to the vegetable planting information sent by the tenant
He et al, CN 105991703, “O2o Remote Intelligent Farm Planting System” (translation), 10-05-2016, 8 pgs (herein He), discloses a remote intelligent farm planting solution as online interactive sharing system with renting individual (urban users) provide PC or mobile terminal as means to monitor growth data, environment condition, and accordingly make correction to the operations sch as watering, ventilating, shading, weeding and fertilizing, in an autonomous manner and in accordance with user select from a selection of seed and series of matching service by the intelligent framework.  Use of terminal to monitor and control operations of plants such as watering, ventilating, shading, weeding and fertilizing, in an autonomous manner per provision of matching services and seed selection in He cannot be same as service accommodating a user (land tenant) with a remotely controllable vegetable planting tool – as in (i) -  which is to be installed on the land according to user agreement, including acquiring information that the tenant sends the vegetables which the tenant appoints to collect, and sending the vegetables of the tenant to an appointed place according to the information, - as in (iv) - and controlling the vegetable planting tool – as in (iii) - to carry out corresponding vegetable planting operation - comprising sowing, watering, fertilizing, deinsectization and vegetable collection  - on the land selected by the tenant according to the vegetable planting information sent by the tenant.
Klavius, USPubN: 2013/01855104, discloses a agricultural pedigree and support infrastructure proffering possibilty to end users for selective consideration of products, location, seedling, soil material, type of food to process, as well as matching equipment coupled to possibility to augment the equipment, modify crop type/variables in accordance to predicted need or land extension by the renting user/operator, or manipulation/move of equipment required by locations of the farm rent. No part in the accommodation of equipment and selection of plant/seed type and crop variable proffered by Klavins agriculture infrastructure relates to concern for acquiring land information of a land renting owner and provisioning of a remotely controllable vegetable planting tool  required to be installed on the land with the specified area specification; nor is there in Klavins infrastructure effect of acquiring information that the tenant sends the vegetables which the tenant appoints to collect, and sending the vegetables of the tenant to an appointed place according to the information, - as in (iv) - and controlling the vegetable planting tool – as in (iii) - to carry out corresponding vegetable planting operation - comprising sowing, watering, fertilizing, deinsectization and vegetable collection  - on the land selected by the tenant according to the vegetable planting information sent by the tenant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 21, 2022